—Appeal from an order of the Supreme Court (Kahn, J.), entered May 4, 1993 in Albany County, which granted defendants’ motion to dismiss the complaint for failure to state a cause of action.
Supreme Court correctly dismissed the complaint in this legal malpractice action for failure to state a cause of action. Plaintiffs sole allegation of negligence is its assertion that defendants failed to call available witnesses to the stand at trial. However, given an attorney’s freedom to choose among several strategies or courses of action, the mere allegation that defendants failed to present admissible evidence, without pleading how or why such failure fell below the ordinary and reasonable skill and knowledge commonly possessed in the legal profession, does not properly state a cause of action for legal malpractice.
Cardona, P. J., Mercure, White, Casey and Weiss, JJ., concur. Ordered that the order is affirmed, with costs.